DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 68 and 80 recited “user behavior” and “state of the vehicle”. It is unclear what the “state of the vehicle” refers to. The “state of the vehicle” could refer to the vehicle being in park, drive or reverse; it could refer to whether the vehicle ignition is on or off or only with auxiliary electrical power on. The “state of the vehicle” could refer to how much fuel is in the vehicle. The “state of the vehicle” could refer to the current location of the vehicle. In Applicants’ remarks filed 11/10/2021, page 10 attempts to provide written description for the states of the vehicle. While, Examiner agrees that the specification provides both a) states of a general device such as “an operational state of a software application, a process running in the device, a service running in the device, a software program running in the foreground, one 
Additionally, the term “user behavior” is not clearly defined. Behavior of a user could relate to actions of a user or how a user conducts oneself, or the habits of a user, or a movement of the user vs a threshold, or even the personality type of the user. The specification discusses information relating to the user behavior without providing specific examples of what the information is or how it relates to user behavior. However, a definition of user behavior is not clearly provided, especially with respect to how it correlates to the rest of the claimed limitations. Applicant made the general statement of allegation that it is supported by the original disclosure but provided no further detail of what it specifically is or where in the original disclosure such support could be found.  Claims 69-79 and 81-91 do not cure the deficiencies of claims 68 and 80. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 68-74, 77-86 and 89-91 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leivian et al. (US Patent 6,580,973). 

Regarding claim 68, Leivian discloses a vehicle (column 3, lines 56-65, vehicle), comprising: 
at least one processor (column 4, lines 30-37, a suitable processing device);
two or more interfacing modes, wherein at least one of the interfacing modes is associated with situational awareness information (column 5 lines 38 – column 6, lines 12, describes a limited example of turning on a non-critical service indicator light during a time less likely to create a hazard situation. Examiner notes: a first mode is when the indicator light is on and a second mode is when the indicator light is off); and
a memory storing instructions (column 4, lines 30-37, one or more memory), wherein the at least one processor is configured to execute the stored instructions to perform operations including:
receiving data from one or more image sensors associated with the vehicle (column 4, lines 38-42, the sensor fusion module 102 receives data from numerous sources within and surrounding the vehicle. As illustrated in FIG. 1, the sensor fusion module 102 receives vehicle operating data 112, vehicle environment data 114, driver condition data 116 and driver activity data 118);
enabling processing of the data from the one or more sensors (column 8, lines 29-32, the response selector module 104 synthesizes and summarizes sensor data creating a correct response to any given condition change); 
detecting, in the processed data, a combined gesture associated with a posture of a body part, a shape of the body part, a position of the body part, or an orientation of the body part (column 5, lines 6-7, video or imaging sensors may monitor head, body, hand and feet movements of the driver) over one or more instances in an interval (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time));

generating a message associated with the change from the first interfacing mode to the second interfacing mode (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver. Moreover, the system 100 continuously evaluates the information to be provided to the driver to determine when and how to best provide it to the driver).

Regarding claim 69, Leivian further discloses wherein
the combined gesture is detected based on the posture of the body part (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time)). 

Regarding claim 70, Leivian further discloses wherein
the at least one processor is further configured to obtain information related to the posture of the body part and information related to a movement of the vehicle (column 8, lines 67 – column 9, lines 3, in one embodiment, the system 100 may monitor the driver's lane following ability. Information on lane-exceedance is recorded relative to the use of turn signals and to subsequent movement of the vehicle to determine whether the lane change was intentional or unintentional), and 
change the interfacing mode of the vehicle from the first interfacing mode to the second interfacing mode based at least in part on the information related to the posture of the body part and the 

Regarding claim 71, Leivian further discloses wherein the at least one processor is further configured to:
obtain information related to the posture of the body part and information related to one or more triggers (column 5, lines 38 – column 6, lines 12, the system 100 may monitor the driver's lane following ability. Information on lane-exceedance is recorded relative to the use of turn signals and to subsequent movement of the vehicle to determine whether the lane change was intentional or unintentional. Additionally, the system 100 may monitor gaze direction, blink rates, glance frequency and duration to determine the driver's visual scanning behavior including the use of mirrors and "head checks" when changing lanes), and
change the interfacing mode of the vehicle from the first interfacing mode to the second interfacing mode based at least in part on the information related to the posture of the body part and the information related to one or more triggers (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver).

Regarding claim 72, Leivian further discloses wherein the posture of the body part is detected based at least in part on two or more of the shape of the body part, the body part position, and the body part orientation (column 5, lines 6-7, video or imaging sensors may monitor head, body, hand and feet movements of the driver).

Regarding claim 73, Leivian further discloses wherein the at least one body part is selected from a face, one or two eyes, a hand, a portion of a hand, or a pose of a hand (column 5, lines 6-7, video or imaging sensors may monitor head, body, hand and feet movements of the driver).



Regarding claim 77, Leivian further discloses wherein the processor is further configured to:
receive a sequence of depth maps over a predetermined period of time of the body part; and
detect, based at least in part on the received sequence of depth maps, a direction or speed of movement of the at least one body part (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time) and spatially (considering performance variation on familiar, frequently-traveled routes) to include all of the times that a particular driver has driven the equipped vehicle).

Regarding claim 78, Leivian further discloses wherein the generated message is addressed to the vehicle, to an operating system of the vehicle, or to one or more applications running on a processor of the vehicle (column 5 lines 38 – column 6, lines 12, in the limited example the system knows when to present non-critical data to the user at a time less likely to create a hazard situation).

Regarding claim 79, Leivian further discloses wherein the processor is further configured to:
detect a first body part and a second body part;
compare a relative size or a spatial relationship between the first body part and the second body part (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time) and spatially (considering performance variation on familiar, frequently-traveled routes) to include all of the times that a particular driver has driven the equipped vehicle); and
change the interfacing mode of the vehicle based at least in part on the comparison of the first and second body parts (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver).



Regarding claim 86, Leivian further discloses wherein, after the detection of the posture, the second interfacing mode remains active for a predefined period of time corresponding to user behavioral patterns (column 5, lines 51-56, this "closed" loop operation may continue for a given situation until the situation is resolved).

Claims 89-91 are drawn to claims 77-79 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 75, 76, 87 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leivian in view of Baldwin et al. (US 9,176,608). 

Regarding claim 75, Leivian discloses a first mode and a second mode, however Leivian does not disclose wherein an amount of information received in the first interfacing mode is greater than an amount of information received in the second interfacing mode.
In a similar field of endeavor of camera based sensing, Baldwin discloses wherein an amount of information received in the first interfacing mode is greater than an amount of information received in the second interfacing mode (column 6, lines 53-67). 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the modes of Leivian to include the different data processing modes of Baldwin, for the purpose of cost-savings by 

Regarding claim 76, the combination of Leivian and Baldwin further discloses wherein the amount of information is associated with a frame rate or image resolution of the received data (column 6, lines 53-67).

Claim 87 is drawn to claim 75 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 88, the combination of Leivian and Baldwin further discloses wherein a frame rate of the image sensor is less than 8 frames per second in the first interfacing mode (Baldwin: column 6, line 57).

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 	Regarding Applicants’ argument that “’states of the vehicle’ is supported by the original specification” (page 10, section II, paragraph 2), however Examiner respectfully disagrees. Examiner agrees the original specification made the general statement that the device could be a vehicle, and separately provided various examples of states for the device. However, the specification as originally filed provides no specific disclosure or examples of what states for the vehicle could be, and it is not clear if all or any of those general states would be applicable to a vehicle, and in any case the original disclosure did not provide adequate written description for those states of the vehicle (see written description rejection above for further detail).  Therefore, applicant’s arguments regarding this 35 USC 112(a) rejection is not deemed persuasive.
	Regarding Applicants’ argument that “types and examples of ‘user behavior’ are described throughout this specification such that the original specification provides written description support of the term” (page 11, paragraph 1) but without actually providing any such specific examples, however 
	Regarding Applicants’ argument that “the Office has not established that ‘driver performance’ in Leivian involves detection of a combined gesture, let alone the ‘combined gesture’ of amended claim 68” (page 11, section III, paragraph 3), however Examiner respectfully disagrees. Examiner maintains Leivian discloses a combined gesture. Leivian discloses at column 9, lines 4-13 and column 9, lines 46-53, a specific “driver performance” metric determined by a “head-check” which involves change of head positions (i.e. a “combined” gesture) over a period time (also could be interpreted as a “combined” gesture due to the determination spanning over a period of time), as compared to a “glance in a mirror”, which would read on the claimed “combined gesture over one or more instances in an interval” (which in its broadest reasonable interpretation could be just a “combined gesture over a single instance in an interval).  A head-check to look out the windows towards known blind spots in Leivian would constitute a “combined gesture over one or more instances in an interval” performed by a user of the system involving the driver moving their head in a series of motions comprising multiple head and/or neck and/or other body parts changing positions/orientations, over a period of time comprising one or more intervals. Therefore, Leivian discloses this claimed limitation, and applicant’s arguments are not deemed persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693